internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br 4-plr-116267-99 date febrtuary ust state a year b business aa area bb area cc date c fa country d year e faa year f usp state g dollar_figurex dollar_figurex date h dollar_figurex plr-116267-99 dollar_figurex date i dollar_figurex dear this is in reply to your letter dated date requesting rulings under sec_1_367_a_-3 that based on your representations the exchange of shares by u s persons will qualify for an exception to the general_rule of sec_367 of the internal_revenue_code_of_1986 as amended the code additional information was provided in a letter dated date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination ust is a domestic_corporation incorporated under the laws of state a ust is the common parent_corporation of an affiliated_group of companies which files a consolidated federal_income_tax return ust was created in year b and has been actively_engaged_in_business aa since its inception ust has significant operations in the united_states and area bb and some operations in area cc as well prior to date c ust had issued outstanding shares in one class of common_stock which were publicly traded on a u s stock exchange ust had issued options to its officers and employees as part of its incentive compensation plans fa a country d corporation serves as the parent company to a number of subsidiaries with worldwide operations fa was formed in year e and has been actively_engaged_in_business aa prior to fa’s acquisition of ust fa’s principal operations were in country d the united_states and area cc upon completion of the acquisition fa changed its name to faa fa has issued and outstanding common shares and options to purchase common shares fa has no other classes of shares issued or outstanding since year f fa’s common shares have been listed on a country d stock exchange fa and ust agreed to combine their businesses on date c the combination of ust and fa occurred as follows the combination fa contributed stock representing less than fifty percent of its outstanding shares to usp a wholly owned subsidiary of fa organized under the laws of state g usp then formed a transitory plr-116267-99 state a subsidiary u s newco and contributed the fa stock to u s newco in exchange for stock of u s newco u s newco then merged into ust with ust surviving the holders of ust common shares received in exchange for their ust common shares common shares of fa in addition the shareholders of ust exchanged all outstanding options in ust for similar options in fa pursuant to the exchange the taxpayers represent that the combination qualified as a reorganization under sec_368 of the code by virtue of revrul_74_565 1974_2_cb_125 thus the combination is treated as if usp acquired the stock of ust in exchange for stock of usp’s parent company fa in a transaction that qualifies as a triangular b reorganization under sec_368 under sec_1_367_a_-3 if a u_s_person exchanges stock of the acquired_corporation ust for voting_stock of a foreign_corporation fa that is in control of the acquiring_corporation usp in connection with a triangular b reorganization the exchanging u_s_person will be treated as having made an indirect transfer of the stock of the acquired_corporation to a foreign_corporation that is subject_to the rules of sec_1_367_a_-3 the exchange of ust common_stock for fa shares by u s persons is subject_to sec_1_367_a_-3 which provides that the transfer of domestic stock by a u_s_person to a foreign_corporation in a transaction that would otherwise qualify as a nonrecognition exchange is treated as a taxable transfer unless the requirements of sec_1_367_a_-3 are satisfied among the sec_1_367_a_-3 requirements is the requirement that the u s target company satisfy the reporting requirements of sec_1_367_a_-3 and the requirement that each u s transferor who is a 5-percent_shareholder of the transferee foreign_corporation immediately_after_the_exchange enter into a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 the taxpayers represent that ust as the u s target company will satisfy the reporting requirements of sec_1_367_a_-3 the remaining sec_1_367_a_-3 requirements are as follows a u s persons transferring u s target stock must receive in the aggregate percent or less of both the total voting power and total value of the stock in the transferee foreign_corporation taking into account the attribution_rules of sec_318 of the code as modified by the rules of sec_958 of the code the taxpayers represent that u s transferors of ust stock received in the aggregate actually or constructively percent or less of both the total voting power and total value of the stock in fa in the ust stock exchange for purposes of this test options or interests similar to options are treated as exercised and thus counted as stock for purposes of determining whether the 50-percent threshold is exceeded if a principal purpose of the issuance or acquisition of the options or similar interests was the avoidance of the general_rule under sec_367 ust issued stock_options to its officers plr-116267-99 and employees pursuant to long-standing employee incentive plans while options under these plans were issued to certain key officers of ust after the announcement of the combination the taxpayer represents that such options were issued to those officers because and such options served as protection in the event employment was terminated after the combination thus the taxpayer represents that the stock_options were not issued for the purpose of satisfying the 50-percent threshold in sec_1 a - c i b u s persons who are officers or directors of the u s target_corporation or who are 5-percent shareholders of the u s target_corporation must own in the aggregate percent or less of each of the total voting power and the total value of the stock of the transferee foreign_corporation immediately_after_the_exchange of the u s target stock taking into account the attribution_rules of sec_318 as modified by the rules of sec_958 the taxpayers represent that u s persons who are officers directors or 5-percent target shareholders of ust owned in the aggregate actually or constructively percent or less of each of the total voting power and total value of the stock of fa immediately after the ust exchange c the active trade_or_business test of sec_1_367_a_-3 must be satisfied the three elements of the active trade_or_business test are described below i the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership as defined under sec_1_367_a_-3 and viii must have been engaged in the active_conduct_of_a_trade_or_business outside the united_states within the meaning of sec_1_367_a_-2t b and for the entire 36-month period immediately preceding the exchange of u s target stock the taxpayers represent that fa or its qualified subsidiaries were engaged in an active trade_or_business outside the united_states for the entire 36-month period preceding the ust exchange ii at the time of the exchange neither the transferors nor the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership engaged in the active trade_or_business will have the intention to substantially dispose_of or discontinue such trade_or_business the taxpayers represent that neither the shareholders of ust nor fa including its qualified subsidiaries had an intention to substantially dispose_of or discontinue such active trade_or_business iii the substantiality test as defined in sec_1 a - plr-116267-99 c iii must be satisfied under the substantiality test the transferee foreign_corporation must be equal or greater in value than the u s target_corporation at the time of the u s target stock exchange see sec_1_367_a_-3 the taxpayers represent that the market capitalization of fa dollar_figurex exceeded the market capitalization of ust dollar_figurex on the date the combination closed on date h the day before the announcement of the combination fa’s market capitalization dollar_figurex exceeded ust’s market capitalization dollar_figurex by an even larger amount although the corporations’ market capitalizations were closer in value by the time of the exchange with fa still larger than ust at the date of closing for purposes of the substantiality test the value of fa would have to be discounted or reduced by the amount of certain prohibited_assets acquired outside the ordinary course of business by fa or any of its qualified subsidiaries within the month period preceding the exchange as provided in sec_1_367_a_-3 commonly referred to as the stuffing rule on date i within the 36-month period preceding the exchange fa raised approximately dollar_figurex dollars in a public offering of its common_stock on a country d stock exchange the taxpayer represents that the proceeds of the date i public offering were intended specifically and exclusively to fund the acquisition of an unrelated domestic_corporation in a transaction that would have been taxable for u s tax purposes while the acquisition of the_domestic_corporation was terminated because of an unexpected increase in the price of the domestic corporation’s stock the taxpayer represents that the reasons for undertaking the public offering were unrelated to any intention to acquire ust or any other domestic_corporation in a transaction designed to qualify for nonrecognition treatment thus the taxpayer represents that fa did not undertake the date i public offering for any purpose related to satisfying the stuffing rule the taxpayer has also submitted documentation to substantiate this representation the taxpayer further represents that for purposes of the substantiality test of sec_1_367_a_-3 the fair_market_value of fa will not include the fair_market_value of any asset acquired by fa a qualified_subsidiary or a qualified_partnership outside the ordinary course of business within the 36-month period preceding the merger for the principal purpose of satisfying the substantiality test of sec_1_367_a_-3 also for purposes of this fair_market_value representation the taxpayer represents that the fair_market_value of fa including the value of stock in any qualified_subsidiary or an interest in any qualified_partnership will include assets producing or held for the production of passive_income as defined in sec_1297 formerly sec_1296 which assets were acquired outside the ordinary course of business within the 36-month period preceding the ust stock exchange only to the extent such assets were acquired in a transaction which was not undertaken for a purpose of satisfying the substantiality test plr-116267-99 the taxpayer requests a ruling under sec_1_367_a_-3 that there is substantial compliance with the active trade_or_business test notwithstanding that the stuffing rule as described in sec_1_367_a_-3 may not be met due to the acquisition by fa of certain passive_assets not undertaken for a purpose of satisfying the substantiality test under sec_1_367_a_-3 the service may in limited circumstances issue a private_letter_ruling to permit the taxpayer to qualify for an exception to sec_367 if the taxpayer is unable to satisfy all the requirements of the active trade_or_business requirements but is in substantial compliance with such test and meets all of the other requirements of sec_1_367_a_-3 based solely on the information submitted and on the representations set forth above it is held as follows the transfer of the ust shares by u s persons in exchange for shares of fa will qualify for an exception to sec_367 sec_1_367_a_-3 and sec_1_367_a_-3 any u_s_person transferring ust shares who is a 5-percent transferee shareholder as defined in sec_1_367_a_-3 will qualify for the exception to sec_367 only upon entering into a 5-year gain_recognition_agreement pursuant to sec_1_367_a_-8 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion was requested and none is expressed as to whether the ust stock exchange qualifies as a reorganization within the meaning of sec_368 of the code by virtue of revrul_74_565 in addition no opinion is expressed as to the reporting requirements of u s persons exchanging their ust stock under sec_6038b and the regulations thereunder this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely charles p besecky chief branch office of associate chief_counsel international cc
